EXECUTION VERSION




THIRD AMENDMENT dated as of June 3, 2020 (this “Amendment”) to the Revolving
Credit Agreement dated as of April 20, 2018 (as amended by that certain First
Amendment dated as of May 2, 2019 and that certain Second Amendment dated as of
November 25, 2019, the “Credit Agreement”) among FREEPORT-MCMORAN INC. (“FCX”),
PT FREEPORT INDONESIA (“PTFI”) and FREEPORT-MCMORAN OIL & GAS LLC (together with
FCX and PTFI, the “Borrowers”), the Lenders from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement, as amended hereby.
WHEREAS, the Borrowers have requested that the Credit Agreement be amended to
effect certain modifications to the provisions of the Credit Agreement as set
forth herein.
WHEREAS, the Lenders party hereto constituting the Required Lenders under the
Credit Agreement and the Administrative Agent are willing to so amend the Credit
Agreement on the terms and subject to the conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is hereby amended by revising the
definition of “Applicable Rate” in its entirety as set forth below:
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread”, “Commitment Fee”,
“Financial LC Participation Fee” or “Performance LC Participation Fee”, as the
case may be, based upon the Credit Ratings of FCX by Moody’s and S&P applicable
on such day,
(i) at all times during the Covenant Increase Period:
Level
Rating
(S&P, Moody’s)
Eurodollar Spread
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)






--------------------------------------------------------------------------------





2




1
BBB / Baa2 or higher
212.5
112.5
30.0
212.5
106.25
2
BBB- / Baa3
245.0
145.0
35.0
245.0
122.5
3
BB+ / Ba1
275.0
175.0
45.0
275.0
137.5
4
BB/Ba2
300.0
200.0
55.0
300.0
150.0
5
BB-/Ba3
350.0
250.0
55.0
350.0
175.0
6
B+/B1 or lower
400.0
300.0
60.0
400.0
200.0


(ii) at all times after the end of the Covenant Increase Period:
Level
Rating
(S&P, Moody’s)
Eurodollar Spread 
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee (bps per annum)
Financial LC Participation Fee
(bps per annum)
Performance LC
Participation Fee
(bps per annum)
1
BBB / Baa2 or higher
137.5
37.5
30.0
137.5
68.75
2
BBB- / Baa3
170.0
70.0
35.0
170.0
85.0
3
BB+ / Ba1
200.0
100.0
45.0
200.0
100.0
4
BB/Ba2
225.0
125.0
55.0
225.0
112.5
5
BB-/Ba3
275.0
175.0
55.0
275.0
137.5
6
B+/B1 or lower
325.0
225.0
60.0
325.0
162.5



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(b) if the Credit Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based on the higher of the two Credit Ratings unless one of the two Credit
Ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the Level next below that of the higher
of the two




    



--------------------------------------------------------------------------------





3




Credit Ratings; and (c) if the Credit Rating established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate based on the Credit Ratings shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
FCX and the Lenders shall negotiate in good faith to amend the definition of
“Applicable Rate” to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Credit
Rating most recently in effect prior to such change or cessation.
(b) Section 1.01 of the Credit Agreement is hereby amended by revising the
definition of “Bail-In Action” in its entirety as set forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(c) Section 1.01 of the Credit Agreement is hereby amended by revising the
definition of “Bail-In Legislation” in its entirety as set forth below:
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
(d) Section 1.01 of the Credit Agreement is hereby amended by revising the
definition of “Write-Down and Conversion Powers” in its entirety as set forth
below:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that




    



--------------------------------------------------------------------------------





4




liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
(e) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Availability” means, on any date, the amount, if any, by which (a) the total
aggregate Revolving Commitments on such date exceed (b) the total aggregate
Revolving Exposures on such date.
“Available Unrestricted Cash” means, as of any date of determination, the
aggregate amount of unrestricted cash and Permitted Investments held on such
date by FCX and the Subsidiaries, other than cash and Permitted Investments
subject to any Lien securing Indebtedness or other obligations.
“Covenant Increase Period” means the period commencing on the Third Amendment
Effective Date, and ending on the earlier of (a) January 1, 2022 and (b) the
date on which FCX delivers a Covenant Reversion Notice.
“Covenant Reversion Notice” means a written notice delivered by FCX to the
Administrative Agent electing to end the Covenant Increase Period.
“Liquidity” means, as of any date of determination, the sum of (a) Available
Unrestricted Cash on such date, plus (b) Availability on such date.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in FCX, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests
(including any payment under a Synthetic Purchase Agreement related to any such
Equity Interests) in FCX or any option, warrant or other right to acquire any
such Equity Interests in FCX.
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which FCX or any Subsidiary is or may
become obligated to make (i) any payment in connection with a purchase by any
third party from a Person other than the Borrower of any




    



--------------------------------------------------------------------------------





5




Equity Interest or (ii) any payment (other than on account of a permitted
purchase by it of any Equity Interest) the amount of which is determined by
reference to the price or value at any time of any Equity Interest; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of FCX or any Subsidiary (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
“Third Amendment Effective Date” means June 3, 2020.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(f) The preamble of Section 2.03 of the Credit Agreement is hereby amended to
read in its entirety as set forth below:
“To request a Revolving Borrowing, a Borrower shall notify the Administrative
Agent of such request by telephone (x) in the case of a Eurodollar Borrowing,
not later than 10:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (y) in the case of an ABR Borrowing, including
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e), not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, electronic transmission or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:”
(g) Section 2.07(b) of the Credit Agreement is hereby amended to read in its
entirety as set forth below:
“(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, electronic transmission or telecopy to the Administrative Agent of




    



--------------------------------------------------------------------------------





6




a written Interest Election Request in a form approved by the Administrative
Agent and signed by the applicable Borrower.”
(h) Section 5.07(c) of the Credit Agreement is hereby amended to read in its
entirety as set forth below:
“(c) With respect to the environmental report evaluating PTFI’s environmental
practices at its properties in Indonesia and prepared by one or more reputable
environmental consulting firms (an “External Environmental Report”), FCX shall
deliver the voluntary External Environmental Report to the Administrative Agent
within 30 days of delivery of the final such report to FCX, commencing with the
report relating to the environmental evaluation that was commenced in 2017.
Thereafter, FCX shall deliver a copy of any subsequent voluntary External
Environmental Report to the Administrative Agent within 30 days of delivery of
the final such report to FCX. The voluntary External Environmental Reports shall
be delivered to the Administrative Agent by FCX commencing with the report
relating to the environmental evaluation to be commenced in 2020 or 2021 and at
three year intervals thereafter (though for the avoidance of doubt, delivery
will in no event be required to be made on a specific date following such
interval) unless the applicable Governmental Authority in Indonesia makes
preparation of such a report mandatory, in which case, FCX shall provide such
External Environmental Reports to the Administrative Agent at intervals as
required by Indonesian law. The Borrowers will implement, as promptly as
practicable after the receipt of any External Environmental Report, any
recommendations contained in such report if the failure to implement such
recommendations could reasonably be expected to result in a Material Adverse
Effect.”
(i) Section 6.01(i) of the Credit Agreement is hereby amended to read in its
entirety as set forth below:
“other Indebtedness (including, for the avoidance of doubt, letters of credit in
connection with environmental assurances and reclamation) and Attributable Debt
in respect of sale and leaseback transactions permitted pursuant to Section
6.04, provided that, (y) such Indebtedness or Attributable Debt is outstanding
on the Third Amendment Effective Date or is incurred after the end of the
Covenant Increase Period (provided, however, that the limitation set forth in
clause (y) shall not restrict (A) the incurrence of any Indebtedness or
Attributable Debt under this paragraph (i) prior to the end of the Covenant
Increase Period which (1) is incurred to refinance Indebtedness or Attributable
Debt previously incurred pursuant to this paragraph (i) and (2) does not
increase the outstanding principal amount of such refinanced Indebtedness or
Attributable Debt by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such refinancing, (B) the
incurrence of any Indebtedness or Attributable Debt under this paragraph by
Sociedad Minera Cerro Verde S.A.A. to increase the outstanding principal amount
under that certain Credit Agreement




    



--------------------------------------------------------------------------------





7




dated as of March 10, 2014 (as amended, modified or otherwise modified from time
time) among Sociedad Minera Cerro Verde S.A.A., Citibank, N.A. as agent and the
lenders party thereto from time to time to an outstanding principal amount not
to exceed $1,500,000,000, (C) the incurrence of any Indebtedness or Attributable
Debt under this paragraph by Atlantic Copper, S.L.U. in an outstanding principal
amount not to exceed $50,000,000 (or the equivalent in another currency) or (D)
the incurrence of any Indebtedness or Attributable Debt under this paragraph in
connection with lines of credit for the South American mining operations in an
outstanding principal amount not to exceed $25,000,000) and (z) at the time of
incurrence of any such Indebtedness and Attributable Debt and after giving
effect thereto, the sum of (i) the aggregate principal amount of outstanding
Indebtedness and Attributable Debt incurred pursuant to this paragraph (i), (ii)
the aggregate principal amount of outstanding Indebtedness and Attributable Debt
of any Subsidiary that is a Borrower at such time or any Subsidiary Guarantor
secured by a Lien pursuant to Section 6.02(l) and (iii) the total book value (as
would be reflected on a balance sheet prepared on a consolidated basis in
accordance with GAAP) of all assets subject to any Lien pursuant to Section
6.02(o) shall not exceed the greater of (A) $2,250,000,000 and (B) 7.5% of
Consolidated Total Assets as of such time (provided, however, that the
limitations set forth in clauses (A) and (B) shall not restrict the incurrence
of any Indebtedness or Attributable Debt under this paragraph (i) which (1) is
incurred to refinance Indebtedness or Attributable Debt previously incurred
pursuant to this paragraph (i) and (2) does not increase the outstanding
principal amount of such refinanced Indebtedness or Attributable Debt by more
than the amount of accrued interest thereon and fees, expenses and premiums paid
in connection with such refinancing);”
(j) Section 6.02(l) of the Credit Agreement is hereby amended to read in its
entirety as set forth below:
“Liens not expressly permitted by clauses (a) through (k) securing Indebtedness
and Attributable Debt, provided that, (y) such Lien is outstanding on the Third
Amendment Effective Date or is incurred after the end of the Covenant Increase
Period (provided, however, that the limitation set forth in clause (y) shall not
restrict the incurrence of any Lien under this paragraph (l) to secure
Indebtedness or Attributable Debt incurred (A) prior to the end of the Covenant
Increase Period which (1) is incurred to refinance Indebtedness or Attributable
Debt previously incurred pursuant to this paragraph (l) and (2) does not
increase the outstanding principal amount of such refinanced Indebtedness or
Attributable Debt by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such refinancing, (B) by Sociedad
Minera Cerro Verde S.A.A. to increase the outstanding principal amount under
that certain Credit Agreement dated as of March 10, 2014 (as amended, modified
or otherwise modified from time time) among Sociedad Minera Cerro Verde S.A.A.,
Citibank, N.A. as agent and the lenders party thereto from time to time to an
outstanding principal amount not to exceed $1,500,000,000, (C) by Atlantic




    



--------------------------------------------------------------------------------





8




Copper, S.L.U. in an outstanding principal amount not to exceed $50,000,000 (or
the equivalent in another currency) or (D) in connection with lines of credit
for the South American mining operations in an outstanding principal amount not
to exceed $25,000,000) and (z) at the time of incurrence of any such
Indebtedness or Attributable Debt (or, if such Indebtedness or Attributable Debt
was previously outstanding but unsecured, at the time of incurrence of any such
Lien) and after giving effect thereto, the sum of (i) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt secured by a Lien
pursuant to this paragraph (l), (ii) the aggregate principal amount of
outstanding Indebtedness and Attributable Debt incurred pursuant to Section
6.01(i) and (iii) the total book value (as would be reflected on a balance sheet
prepared on a consolidated basis in accordance with GAAP) of all assets subject
to any Lien pursuant to Section 6.02(o) shall not exceed the greater of (A)
$2,250,000,000 and (B) 7.5% of Consolidated Total Assets as of such time
(provided, however, that the limitations set forth in clauses (A) and (B) shall
not restrict the incurrence of any Lien under this paragraph (l) to secure
Indebtedness or Attributable Debt which (1) is incurred to refinance
Indebtedness or Attributable Debt previously incurred pursuant to this paragraph
(l) and (2) does not increase the outstanding principal amount of such
refinanced Indebtedness or Attributable Debt by more than the amount of accrued
interest thereon and fees, expenses and premiums paid in connection with such
refinancing);”
(k) Section 6.06 of the Credit Agreement is amended to read in its entirety as
set forth below:
“SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio on the last day of any fiscal quarter (i) ending during the
period from and including September 30, 2021, through and including the end of
the Covenant Increase Period, to exceed 5.25 to 1.00 and (ii) ending after the
end of the Covenant Increase Period but on or prior to June 30, 2021, to exceed
5.25 to 1.00 and (iii) ending after the end of the Covenant Increase Period but
on or after September 30, 2021, to exceed 3.75 to 1.00.”
(l) Section 6.07 of the Credit Agreement is amended to read in its entirety as
set forth below:
“SECTION 6.07. Interest Expense Coverage Ratio. The Borrowers will not permit
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense,
in each case for any period of four consecutive fiscal quarters (i) ending
during the Covenant Increase Period, to be less than 2.00 to 1.00 and (ii)
ending after the end of the Covenant Increase Period, to be less than 2.25 to
1.00.”
(m) A new Section 6.09 of the Credit Agreement is inserted to read in its
entirety as set forth below:
“SECTION 6.09. Minimum Liquidity. As of the last day of each fiscal quarter
ending on or prior to the earlier of (i) June 30, 2021 and (ii) the end of the




    



--------------------------------------------------------------------------------





9




Covenant Increase Period, FCX and the Subsidiaries shall maintain Liquidity of
not less than $1,000,000,000.”
(n) A new Section 6.10 of the Credit Agreement is inserted to read in its
entirety as set forth below:
“SECTION 6.10. Restricted Payments. During the Covenant Increase Period, FCX
will not declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(unless any such Restricted Payment is payable only after the end of the
Covenant Increase Period), other than (a) Restricted Payments consisting of
distributions or dividends in the form of additional common Equity Interests of
FCX and stock splits; (b) issuances of common Equity Interests of FCX upon (i)
the exercise of options or warrants, including cashless exercises in respect
thereof or (ii) the vesting of restricted stock units; (c) issuances of common
equity interests of FCX or cash in connection with the exercise or settlement of
equity-based awards granted to employees, directors and consultants as
compensation, including but not limited to, options, restricted stock units and
performance share units or the grant of such compensation awards to employees,
directors or consultants; (d) cash payments in lieu of fractional shares in
connection with Restricted Payments permitted by clause (a), (b) or (c) above;
(e) cash payments in respect of taxes in connection with Restricted Payments
permitted by clause (b) or (c) above; and (f) payments of regularly scheduled
dividends on any series of preferred stock issued by FCX.”
(o) Section 9.18 of the Credit Agreement is hereby amended to read in its
entirety as set forth below:
“SECTION 9.18. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such




    



--------------------------------------------------------------------------------





10




shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document or (iii) the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.”
SECTION 2.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrowers represents and
warrants to the Administrative Agent and the Lenders that:
(a) (x) the execution, delivery and performance by such Borrower of this
Amendment and the performance by such Borrower of the Credit Agreement, as
amended by this Amendment, are within such Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action and (y) this Amendment has been duly executed and delivered by such
Borrower and, upon the Amendment Effective Date, the Credit Agreement, as
amended hereby, will constitute a legal, valid and binding obligation of such
Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, concepts of reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(b) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the
Amendment Effective Date, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date; and
(c) no Default has occurred and is continuing on the Amendment Effective Date
before or after giving effect to the Amendment.
SECTION 3.     Effectiveness. This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which each of the following
conditions has been satisfied:
(a) The Administrative Agent shall have executed this Amendment and shall have
received counterparts hereof duly executed and delivered by each Borrower,
Lenders constituting the Required Lenders and the Administrative Agent.
(b) The Administrative Agent shall have received an officer’s certificate
certifying the accuracy of the representations and warranties set forth in
Section 2 in form and substance reasonably satisfactory to the Administrative
Agent.
(c) The Administrative Agent shall have received payment from FCX, for the
account of each Lender that executes and delivers a counterpart signature page
to this Amendment no later than 5:00 p.m., New York City time, on May 29, 2020,
an




    



--------------------------------------------------------------------------------





11




amendment fee (the “Amendment Fee”) in an amount equal to 0.25% of the amount of
the Revolving Commitment of such Lender under the Credit Agreement (whether used
or unused). The Amendment Fee shall be payable in immediately available funds
and, once paid, shall not be refundable.
(d) The Administrative Agent shall have received, in immediately available
funds, payment of all costs, fees, out-of-pocket expenses, compensation and
other amounts then due and payable in connection with the Credit Agreement and
this Amendment or the transactions contemplated thereby, including to the extent
invoiced at least 1 Business Day prior to the Amendment Effective Date, all
amounts payable under Section 4 of this Amendment.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective unless
each of the conditions set forth or referred to in this Section 3 has been
satisfied at or prior to 5:00 p.m., New York City time, on June 3, 2020 (it
being understood that any such failure of this Amendment to become effective
will not affect any rights or obligations of any Person under the Credit
Agreement).
SECTION 4.     Expenses. Each Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent, in each case to the
extent provided in Section 9.03(a) of the Credit Agreement.
SECTION 5.     Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.
(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.




    



--------------------------------------------------------------------------------





12




SECTION 6.     Indonesian Translation. This Amendment is executed in a text
using the English language and the Indonesian language (as stamped by an
Indonesian sworn translator). Both texts are the same and effective as of the
execution of this Amendment. Each of the parties hereto agrees that if there is
any conflict between the English language text and the Indonesian language text
of this Amendment, the English language text shall, to the extent permitted by
applicable law, prevail. Each of the parties hereto confirms that it has read
and understood the content and consequences of this Amendment and has no
objection if the English language text prevails in the event of any such
conflict.
SECTION 7.     Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.     Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 9.     Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Remainder of page intentionally left blank]






    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
FREEPORT-MCMORAN INC.,
by
 
/s/ Kathleen L. Quirk
 
Name: Kathleen L. Quirk
 
Title: Executive Vice President and Chief Financial Officer



PT FREEPORT INDONESIA,
by
 
/s/ Robert R. Boyce
 
Name: Robert R. Boyce
 
Title: Treasurer



FREEPORT MCMORAN OIL & GAS LLC,
by
 
/s/ Robert R. Boyce
 
Name: Robert R. Boyce
 
Title: Treasurer








--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually, as Lender and as
Administrative Agent,
by
 
/s/ James Shender
 
Name: James Shender
 
Title: Executive Director








--------------------------------------------------------------------------------


LENDER SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE REVOLVING CREDIT AGREEMENT
OF FREEPORT-MCMORAN INC.






Name of Lender: BANK OF AMERICA,
N.A.
By
 
/s/ Mark Ahlers
 
Name: Mark Ahlers
 
Title: Director
 
 
 
 
For any Lender requiring a second signature
line:
 
 
 
Name of
 
Lender:
 
By
 
 
 
 
Name:
 
Title:










--------------------------------------------------------------------------------


LENDER SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE REVOLVING CREDIT AGREEMENT
OF FREEPORT-MCMORAN INC.




Name of Lender:
By
 /s/ Consenting Lenders signatures on file with Administrative Agent
 
 
 
Name:
 
Title:
 
 
For any Lender requiring a second signature line:
 
 
By
 /s/ Consenting Lenders signatures on file with Administrative Agent
 
 
 
Name:
 
Title:












